Case 9:18-cv-80176-BB Document 229 Entered on FLSD Docket 06/27/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

          plaintiffs,
  v.                                                              Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

          DR. WRIGHT’S UNOPPOSED MOTION TO CLOSE THE COURTROOM
                        DURING THE JUNE 28 DEPOSITION

          Dr. Wright respectfully moves this Court to close the courtroom during his deposition on

  June 28. Plaintiffs do not oppose this motion. Depositions are not typically public events. Indeed,

  “[t]he right of [public] access does not apply to discovery.” Romero v. Drummond Co., 480 F.3d

  1234, 1245 (11th Cir. 2007); see also United States v. Anderson, 799 F.2d 1438, 1441 (11th

  Cir.1986) (discovery is “essentially a private process ... the sole purpose [of which] is to assist

  trial preparation.”). Moreover, it is likely that parts of the deposition will be subject to this

  Court’s Confidentiality Order [D.E. 105-1].

          Because the deposition will take place in Court, Dr. Wright will not be afforded the

  protections of the Confidentiality Order, even though his testimony likely will raise confidential

  and personal issues. Once the transcript is complete, Dr. Wright will mark as confidential only

  the portions of the transcript that fall within the Confidentiality Order. The remainder of the

  deposition transcript may be filed publicly, if required and permitted under the rules. See, e.g.,

  Local Rule 26.1 (“the following discovery requests, responses, objections, notices or any
Case 9:18-cv-80176-BB Document 229 Entered on FLSD Docket 06/27/2019 Page 2 of 3



  associated proof of service shall not be filed until they are used in the proceeding or the court

  orders their filing: (1) deposition transcripts . . . .”).

                                               CONCLUSION

          For the foregoing reasons, Dr. Wright respectfully requests that the Court close the

  courtroom during the June 28 deposition.

                             CERTIFICATE OF GOOD FAITH CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), I certify that counsel for the movant has conferred with

  Plaintiffs. Plaintiffs do not oppose the relief sought herein.

                                                               /s/ Amanda McGovern
                                                               Amanda McGovern
                                                               Attorneys for Dr. Craig Wright

                                                               RIVERO MESTRE LLP
                                                               2525 Ponce de Leon Boulevard, Suite 1000
                                                               Miami, Florida 33134
                                                               Telephone: (305) 445-2500
                                                               Fax: (305) 445-2505
                                                               Email: arivero@riveromestre.com
                                                               Email: jmestre@riveromestre.com
                                                               Email: amcgovern@riveromestre.com
                                                               Email: zmarkoe@riveromestre.com
                                                               Email: receptionist@riveromestre.com

                                                               By: s/ Andres Rivero
                                                               ANDRES RIVERO
                                                               Florida Bar No. 613819
                                                               JORGE MESTRE
                                                               Florida Bar No. 088145
                                                               AMANDA MCGOVERN
                                                               Florida Bar No. 964263
                                                               ZAHARAH MARKOE
                                                               Florida Bar No. 504734




                                                        2
Case 9:18-cv-80176-BB Document 229 Entered on FLSD Docket 06/27/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I certify that on June 27, 2019, I electronically filed this document with the Clerk of the
  Court using CM/ECF. I also certify that this document is being served today on all counsel of
  record either by transmission of Notices of Electronic Filing generated by CM/ECF.




                                                   3
